UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 22, 2014 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 001-36378 20-0019425 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification No.) 321 South 1250 West, Suite 1, Lindon, Utah (Address of principal executive offices) (Zip code) (801) 796-5127 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.08 Shareholder Director Nominations On July 22, 2014, the Board of Directors of Profire Energy, Inc. (the “Company”) approved the holding of its 2014 Annual Meeting of Stockholders on Thursday, September 18, 2014.The record date, time and location of the 2014 Annual Meeting will be as set forth in the Company’s proxy statement for the 2014 annual meeting. In order for a stockholder to submit any such proposal for inclusion in the Company’s proxy statement for the 2014 Annual Meeting, the proposal must be received by the Company’s Secretary at 321 South 1250 West, Suite 1, Lindon, Utah 84042 no later than the close of business on August 4, 2014.Any such proposal must be in compliance with the rules and regulations of the Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROFIRE ENERGY, INC. Date: July 25, 2014 By: /s/ Brenton W. Hatch Brenton W. Hatch Chief Executive Officer
